DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 Claims 1-18 are pending. Claims 1, 6-10 and 15-18 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 11/23/2021, with respect to the 101 and 103 rejections have been fully considered and are persuasive.  The claim objection of claims 1, 4-10 and 13-18 and the 103 rejection of claims 1-4, 7-13 and 16-18 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,716,303 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 11/23/2021 on pages 10-11, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Weiskopf et al. (US Pub No. 2007/0168513) discloses enabling a content provider and its users to easily manage licenses for intended uses for selected or provided content. (Weiskopf, Abstract), Barger et al. (US Pub No. 2010/0145794) discloses a server-based, on-demand media processing engine automates the production and delivery of media.  A digital processing engine automatically transcodes a plurality of media files having different formats into a composite media file. (Barger, Abstract), Kraft-Oz (US Pub No. 2008/0109367) discloses licensing generated data for use with certain advanced software provided by a first software supplier, while allowing use of licensed data with software provided by other software providers includes, for the first software provider, contracting with a user of the generated data to provide a license generator configured to generate a license for the generated data for a fee, and providing advanced software to process licensed data, wherein at least some functionality of the advanced software is available only to licensed data. (Kraft-Oz, Abstract) and Andaz et al. (US Patent No. 10,277,663) discloses asynchronous transmission of media files that are part of, or otherwise associated with, user-created content posts.  The media file transmissions are asynchronous in nature because the media files are transmitted in parallel background processes while users continue creating content posts or performing other computing tasks.  The client devices on which the media file transmissions are initiated can manage the establishment of connections to a network-Andaz, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “ creating a plurality of task objects and causing the plurality of task objects to be stored in a data repository, each task object defines one or more requests for digital media and comprising a plurality of parameters, one of the plurality of parameters specifying an assignment of that task object to one or more users; sending two or more of the task objects to each of one or more mobile computing devices that are associated with the one or more users; in response to receiving the item of digital media, accessing a waiver data repository that stores a plurality of waivers associated with one or more entities and determining that the waiver data repository does not contain a waiver to access the item of digital media for one or more of the particular user or a subject of the item of digital media; in response to determining that the waiver data repository does not contain a waiver for one or more of the particular user or the subject of the item of digital media, retrieving a current waiver from the waiver data repository and sending the current waiver to the mobile computing device; receiving input from the mobile computing device that the one or more of the particular user or the subject of the item of digital media has accepted one or more terms of the current waiver and sending the item of digital media to one or more target computing devices” (as recited in claims 1 and 10). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437